Case: 20-60110     Document: 00515837117         Page: 1     Date Filed: 04/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60110                          April 26, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Joaquin Martinez Lopez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A038 517 371


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Joaquin Martinez Lopez, a native and citizen of Mexico, petitions for
   review of an order by the Board of Immigration Appeals (BIA) denying his
   motion to reopen as untimely. He argues that we have jurisdiction over the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60110        Document: 00515837117         Page: 2    Date Filed: 04/26/2021




                                     No. 20-60110


   petition for review and that his motion to reopen was timely because he was
   entitled to equitable tolling.
          We review the question of whether we have jurisdiction de novo.
   Rodriguez v. Holder, 705 F.3d 207, 210 (5th Cir. 2013). Although we generally
   lack jurisdiction to review a removal order against an alien who is removable
   for having committed an aggravated felony, we retain jurisdiction to review
   constitutional claims or questions of law. 8 U.S.C. § 1252(a)(2)(C) & (D).
   Because the question whether a given set of facts gives rise to equitable tolling
   is a legal question, we have jurisdiction over the petition for review. See
   Flores-Moreno v. Barr, 971 F.3d 541, 544 (5th Cir. 2020), cert. denied, 141 S.
   Ct. 1238 (2021).
          We review the denial of a motion to reopen under a highly deferential
   abuse-of-discretion standard. Ovalles v. Rosen, 984 F.3d 1120, 1123 (5th Cir.
   2021). The BIA did not abuse its discretion in determining that Martinez
   Lopez was not entitled to equitable tolling. An alien is entitled to equitable
   tolling if he shows “(1) that he has been pursuing his rights diligently, and (2)
   that some extraordinary circumstance stood in his way and prevented timely
   filing.” Mejia v. Barr, 952 F.3d 255, 259 (5th Cir. 2020) (quoting Lugo-
   Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016)). Although Martinez
   Lopez argues that he pursued his rights diligently because the motion to
   reopen was filed within 90 days of learning that the deadline for filing a
   motion to reopen could be equitably tolled, we recently held that this court’s
   decision in Lugo-Resendez did not constitute an intervening change in binding
   precedent that satisfies the “extraordinary circumstance” element of
   equitable tolling. Londono-Gonzalez v. Barr, 978 F.3d 965, 968 (5th Cir.
   2020). Instead, the intervening change of law that affected Martinez Lopez’s
   ability to obtain relief was the Supreme Court’s decision in Lopez v. Gonzalez,
   549 U.S. 47 (2006). See Ovalles, 984 F.3d at 1123-24. Because Martinez
   Lopez has offered no evidence that he undertook any efforts to pursue his



                                          2
Case: 20-60110       Document: 00515837117         Page: 3   Date Filed: 04/26/2021




                                    No. 20-60110


   case in the 10 years following Lopez, he failed to demonstrate that he pursued
   his rights diligently.
          Based upon the foregoing, the petition for review is DENIED.




                                         3